            Case 2:06-cv-00829-JFL Document 83 Filed 09/08/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

HARVEY MIGUEL ROBINSON,                          :
               Petitioner,                       :
                                                 :
         v.                                      :         No. 06-cv-00829
                                                 :
JEFFREY BEARD, Commissioner, Pennsylvania :
Department of Corrections; DAVID                 :
DIGUGLIELMO, Superintendent of the State         :
Correctional Institution at Graterford; FRANK    :
TENNIS, Superintendent of the State Correctional :
Institution at Rockview; and LEHIGH COUNTY :
DISTRICT ATTORNEY,                               :
                       Respondents.              :
__________________________________________

                                          ORDER

       AND NOW, this 8th day of September, 2020, for the reasons set forth in the Opinion

issued this date, IT IS ORDERED THAT:

       1.      The Petition for Writ of Habeas Corpus under 28 U.S.C. § 2254, ECF No. 12, is

               DENIED and DISMISSED.

       2.      A certificate of appealability is DENIED.

       3.      The Clerk of Court shall CLOSE the above-captioned action.



                                                   BY THE COURT:



                                                   /s/ Joseph F. Leeson, Jr.__________
                                                   JOSEPH F. LEESON, JR.
                                                   United States District Judge




                                            090820
